BARNARD, P. J.
The plaintiff was a passenger on the defendant’s road from Yonkers to Hastings. When he arrived at Hastings he got off the cars on the west side, and, as he proceeded towards the river, he was struck by a train going south. The station at Hastings is east of the track. The general facts surrounding the accident are not materially changed upon this trial from those presented upon the former appeal. The court of appeals decided therein that no negligence was proven, and that the proof of freedom from contributory negligence upon the part of plaintiff was not sufficient. Goldberg v. Railroad Co., 133 N. Y. 561, 30 N. E. Rep. 597. The judgment and order denying a new trial should be affirmed, with costs.